DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik).
Regarding claim 1, Yung teaches the following:
a planar complementary antenna, comprising: 
a substrate (paragraph [0015], “The loop antenna, the dipole antenna and the connecting element are all formed on a substrate, for example, they are printed on a printed circuit board”, PCB layer, figure 1) with a first side and a second side opposite the first side; 
a planar dipole antenna (element 102, figure 1) arranged on the substrate; 
a loop antenna (element 104, figure 1) arranged on the first side of the substrate and operably connected with the planar dipole antenna (as shown in figure 1); and 
a feed network (elements 1-2, figure 1) for connection with a feed source, the feed network being operably connected with the planar dipole antenna and the loop antenna for feeding an electrical signal from the feed source to the planar dipole antenna and the loop antenna so as to form an electric dipole at the planar dipole antenna and a magnetic dipole at the loop antenna (paragraph [0015]).
Yung does not explicitly teach a ground plane arranged on the first side of the substrate and directly connected with the loop antenna.
However Yung does teach that using ground planes in conjunction with the planar complementary antenna is known (paragraph [0003]).
Vendik suggests the teachings of comprising a ground plane (element 26, figure 12) arranged on the first side of the substrate (“PCB”, paragraph [0093]) and directly connected with the loop antenna (element 24, figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar complementary antenna of Yung to include a ground plane arranged on the first side of 

Regarding claim 2, the combination of Yung and Vendik as referred in claim 1 teaches the following:
wherein the planar dipole antenna is arranged on the first side of the substrate (Yung, as shown in figure 1).

Regarding claim 3, the combination of Yung and Vendik as referred in claim 2 teaches the following:
wherein the planar dipole antenna and the loop antenna are directly connected with each other (Yung, as shown in figure 1).

Regarding claim 4, the combination of Yung and Vendik as referred in claim 2 teaches the following:
wherein the planar dipole antenna has a first antenna portion (Yung, elements 1a and 1b, figure 1 as shown below) and a second antenna portion (Yung, elements 2a and 2b, figure 1 as shown below) that are symmetric.


    PNG
    media_image1.png
    553
    488
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Yung and Vendik as referred in claim 4 teaches the following:
wherein the first and second antenna portions each include: a first conductive strip portion (Yung, elements 1a and 2a, figure 1 as shown above); and a second conductive strip portion (Yung, elements 1b and 2b, figure 1 as shown above) generally extending at an angle to the first conductive strip portion (Yung, figure 1 as shown above).

Regarding claim 6, the combination of Yung and Vendik as referred in claim 5 teaches the following:
wherein the angle is about 90 degrees (Yung, as shown above in figure 1).

Regarding claim 24, the combination of Yung and Vendik as referred in claim 1 teaches the following:
a communication device (Yung, paragraphs [0001]-[0002], [0005], [0015], and [0025]) comprising the planar complementary antenna of claim 1 (Yung, as explained in claim 1).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik), and further in view of Ross, III et al. (US 2017/0062939, hereby referred as Ross).
Regarding claim 7, the combination of Yung and Vendik as referred in the embodiment of claim 2 teaches the planar complementary antenna with the exception of the following:
wherein the feed network is arranged on the second side of the substrate.
However it is known in the antenna art that a feeding circuit can be on either side of a substrate.
Ross suggests the teachings of wherein the feed network (element 2812 and 2824, figure 18-24 or elements 3012 and 3024, figures 34-37) is arranged on a second side of the substrate (element 2806, figures 18-24, or element 3006, figures 34-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed network of the combination of Yung and Vendik to be arranged on the second side of the substrate as suggested by the teachings of Ross which is a known alternative feeding arrangement that connects the complementary antenna with a feeding network, which may also reduce the space needed since the feeding network would occupy the unused space on the second side of the substrate instead of the space on the first side of the substrate. 

Regarding claim 9, the combination of Yung and Vendik as referred in the embodiment of claim 2 teaches the planar complementary antenna with the exception of the following:
wherein the feed network comprises a balun network.
However Yung does suggest the teachings that the feed network comprises a balun network in other embodiments (paragraphs [0016] and [0018]).
Ross suggests the teachings of wherein the feed network comprises a balun network (elements 2812, figures 18-24 or element 3012, figures 34-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed network of the combination of Yung and Vendik to include a balun network as suggested by the teachings of Yung and Ross as the use of the balun would improve the results of the radiation pattern and impedance matching measurements since the balun would transform the balanced signal to an unbalance signal, and vice versa (Yung, paragraph [0018]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik) and Ross, III et al. (US 2017/0062939, hereby referred as Ross), and further in view of Hamabe (US 2020/0112088).
Regarding claim 8, the combination of Yung, Vendik, and Ross as modified in the embodiment of claim 7 teaches the planar complementary antenna with the exception of the following:
further comprising one or more vias extending through the substrate, wherein the feed network is operably connected with the planar dipole and the loop antenna through the one or more vias.
However Ross does suggest that there is a connection (as shown in figure 20) extending through the substrate connecting the feed network with the planar dipole and the loop antenna through the one or more vias (as shown in figures 18-24 and 34-37).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar complementary antenna of the combination of Yung, Vendik, and Ross to include one or more vias extending through the substrate, wherein the feed network is operably connected with the planar dipole and the loop antenna through the one or more vias as suggested by the teachings of Ross and Hamabe as this is an alternative way to connect the feeding network with the planar complementary antenna as they would be on opposite sides of the substrate and would need to be connected to each other. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik) and Ross, III et al. (US 2017/0062939, hereby referred as Ross), and further in view of Zarnaghi (US 8022887, hereby referred as Zarnaghi).
Regarding claim 10, the combination of Yung, Vendik, and Ross as modified in the embodiment of claim 9 teaches the planar complementary antenna with the exception of the following:
wherein the balun network comprises a first conductive strip and a second conductive strip.
However it is known in the antenna art that a balun network such as the one taught in Ross would comprise of two paths in order to provide the balancing. 
Zarnaghi suggests the teachings of wherein the balun network (the combination of elements 302, 304, and 307, figure 3A) comprises a first conductive strip (left side of elements 302, 304, and 307, figure 3A) and a second conductive strip (right side of elements 302, 304, and 307, figure 3A).


Regarding claim 11, the combination of Yung, Vendik, Ross, and Zarnaghi as modified in the embodiment of claim 10 teaches the following:
wherein the first conductive strip (Zarnaghi, left side of elements 302, 304, and 307, figure 3A) provides an input portion for connection with the feed source (Zarnaghi, element 305, figure 3A)(Ross, element 2824, figures 18-24).

Regarding claim 12, the combination of Yung, Vendik, Ross, and Zarnaghi as modified in the embodiment of claim 11 teaches the following:
wherein the second conductive strip (Zarnaghi, right side of elements 302, 304, and 307, figure 3A) provides a phase inverter (Zarnaghi, as shown in figure 3A).

Regarding claim 13, Yung as modified in the embodiment of claim 12 teaches the planar complementary antenna with the exception of the following:
wherein the first conductive strip and the second conductive strip are arranged on a second side of the substrate.
However it is known in the antenna art that a feeding circuit including a balun can be on either side of a substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first conductive strip and the second conductive strip of Yung as modified to be arranged on a second side of the substrate as suggested by the teachings of Ross and Zarnaghi which is a known alternative feeding arrangement that connects the complementary antenna with a feeding network, which may also reduce the space needed since the feeding network would occupy the unused space on the second side of the substrate instead of the space on the first side of the substrate. 

Regarding claim 14, the combination of Yung, Vendik, Ross, and Zarnaghi as modified in the embodiment of claim 13 teaches the following:
wherein the first conductive strip (Zarnaghi, left side of elements 302, 304, and 307, figure 3A) and the second conductive strip (Zarnaghi, right side of elements 302, 304, and 307, figure 3A) are spaced apart and extending substantially in parallel (Zarnaghi, as shown in figure 3A).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik), Ross, III et al. (US 2017/0062939, hereby referred as Ross), and Zarnaghi (US 8022887, hereby referred as Zarnaghi), and further in view of Henderson et al. (US 2013/0088304, hereby referred as Henderson).
Regarding claim 15, the combination of Yung, Vendik, Ross, and Zarnaghi as modified in the embodiment of claim 11 teaches the planar complementary antenna with the exception for the following:

However Ross teaches that the balun can be placed on a second side of the substrate (figures 18-24 and 34-37) and Zarnaghi teaches that the conductive strips of the balun can be placed on the first side of the substrate (figure 3A).
Henderson suggests the teachings of wherein the first conductive strip (elements 605, figures 6-8) is arranged on a second side of the substrate (element 205, figure 8) and the second conductive strip (elements 610, figures 6-8) is arranged on the first side of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first conductive strip of the combination of Yung, Vendik, Ross, and Zarnaghi to be arranged on the second side of the substrate and the second conductive strip is arranged on the first side of the substrate as suggested by the teachings of Henderson as the conductive strips can be placed on either side of the substrate which can be due to space limitations as long as they are connected to the planar complementary antenna to feed it with the appropriate signals. 

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik), and further in view of Zarnaghi (US 8022887, hereby referred as Zarnaghi).
Regarding claim 17, the combination of Yung and Vendik as modified as referred in claim 2 teaches the planar complementary antenna with the exception for the following:
wherein the feed network comprises a differential feed network.
Zarnaghi suggests the teachings of wherein the feed network (bottom half of figure 3A) comprises a differential feed network (Differential Input, figure 3A).


Regarding claim 19, Yung as modified in claim 17 teaches the planar complementary antenna with the exception for the following:
wherein the differential feed network comprises two input portions each arranged to receive a respective input signal, the two input signals being out of phase.
Zarnaghi suggests the teachings of wherein the differential feed network (Differential Input, figure 3A) comprises two input portions each arranged to receive a respective input signal (from element 305, figure 3A), the two input signals being out of phase (as shown in figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the differential feed network of Yung as modified to comprise two input portions each arranged to receive a respective input signal, the two input signals being out of phase a suggested by the teachings of Zarnaghi in order to allow for a balanced power transfer from a feeding source to the planar complementary antenna which can be used to improve the resonant performance such as the VSWR or bandwidth (Zarnaghi, column 3, lines 36-43).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik) and Zarnaghi (US 8022887, hereby referred as Zarnaghi), and further in view of Ross, III et al. (US 2017/0062939, hereby referred as Ross).
Regarding claim 18, the combination of Yung, Vendik, and Zarnaghi as modified in the embodiment of claim 17 teaches the planar complementary antenna with the exception of the following:
wherein the differential feed network is arranged on the second side of the substrate.
Ross suggests the teachings of wherein a feed network (element 2812, figure 18-24 or elements 3012, figures 34-37) is arranged on the second side of the substrate (element 2806, figures 18-24, or element 3006, figures 34-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the differential feed network of the combination of Yung, Vendik, and Zarnaghi to be arranged on a second side of the substrate as suggested by the teachings of Ross and Zarnaghi which is a known alternative feeding arrangement that connects the complementary antenna with a feed network, which may also reduce the space needed since the feed network would occupy the unused space on the second side of the substrate instead of the space on the first side of the substrate. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2010/0103061, hereby referred as Yung) in view of Vendik et al. (US 2008/0024381, hereby referred as Vendik) and Chiang et al. (US 2019/0319369, hereby referred as Chiang).
Regarding claim 23, Yung teaches the following:
an antenna unit comprising:
a substrate (paragraph [0015], “The loop antenna, the dipole antenna and the connecting element are all formed on a substrate, for example, they are printed on a printed circuit board”, PCB layer, figure 1) with a first side and a second side opposite the first side; 
a planar dipole antenna (element 102, figure 1) arranged on the substrate; 

a feed network (elements 1-2, figure 1) for connection with a feed source, the feed network being operably connected with the planar dipole antenna and the loop antenna for feeding an electrical signal from the feed source to the planar dipole antenna and the loop antenna so as to form an electric dipole at the planar dipole antenna and a magnetic dipole at the loop antenna (paragraph [0015]).
Yung does not explicitly teach a ground plane arranged on the first side of the substrate and directly connected with the loop antennas.
However Yung does teach that using ground planes in conjunction with the planar complementary antenna is known (paragraph [0003]).
Vendik suggests the teachings of further comprising a ground plane (element 26, figure 12) arranged on the first side of the substrate (“PCB”, paragraph [0092]) and directly connected with the loop antenna (element 24, figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the planar complementary antenna of Yung to include a ground plane arranged on the first side of the substrate and directly connected with the loop antennas as suggested by the teachings of Yung and Vendik which can be used to act as a reflector to reflect the signals from the planar complementary antenna to give it a more directional pattern.
Yung also does not teach an antenna array comprising a plurality of antenna units. However it is known in the antenna art that multiples of antenna can be used to form an array.
Chiang suggests the teachings of an antenna array comprising a plurality of antenna (as shown in figure 4) units each having a dipole (elements a1-a3, figure 4) and a loop antenna (elements b1-b3, figure 4).
. 

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 25 is allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Yung et al. (US 2010/0103061), Vendik et al. (US 2008/0024381), and the other cited references are all cited as teaching some elements of the claimed invention including a substrate, a planar dipole, a loop antenna, and a feed network.  
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Response to Arguments

Applicant's arguments filed 12/29/2021 regarding claim 3 has been fully considered but they are not persuasive. Regarding claim 3, the applicant argues that there is a transition element 106 of Yung that is between the loop antenna and the dipole antenna. 
The examiner respectfully disagrees. While there is a transition zone 106, this transition zone is also part of the both the loop antenna 104 and the dipole antenna 102. The loop antenna needs part of the transition zone to complete the arrangement of the loop. Similarly the dipole antenna needs part of the transition zone to complete the arrangement of the dipole. Therefore Yung would teach the claimed limitations of claim 3. Claims 2-15, 17-19, and 24 are dependent on claim 1 and stand as rejected as explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845